196 F.2d 257
BRADSHER,v.UNITED STATES.
No. 4421.
United States Court of Appeals Tenth Circuit.
April 21, 1952.

Edwin Langley, U.S. Atty., Muskogee, Okl.  (Paul Gotcher, Asst. U.S. Atty., Muskogee, Okl., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Drawn under 18 U.S.C. § 2316, the indictment in this case charged that Sam Leonard Bradsher and James Marion Denney transported two described cows in interstate commerce from Hot Springs, Arkansas, to Henryetta, Oklahoma, knowing them to have been stolen.  Defendant Denney entered a plea of nolo contenderie.  Defendant Bradsher was tried to a jury, found guilty, and sentenced to imprisonment; and he appealed.


2
No brief was filed or oral argument submitted on behalf of appellant.  Despite the apparent abandonment of the appeal, we have examined the record with care.  The indictment charged an offense under the statute; the evidence together with the inferences fairly to be drawn from it was abundantly sufficient to establish the charge and sustain the verdict; the instructions of the court were full and fair; and no prejudicial error appears in the record.  Accordingly, the judgment is affirmed.